 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       EDUARDO MALDONADO,                             No. 2:17-cv-00478-TLN-KJN
12                       Plaintiff,
13            v.                                        ORDER
14       CITY OF RIPON, EDWARD F.
         ORMONDE, RICHARD FRANCIS,
15       RAUL HERNANDEZ, and ANTHONY
         DEMARINIS,
16
                         Defendants.
17

18

19           This matter is before the Court on Defendants City of Ripon (the “City”), Police Chief

20   Edward F. Ormonde (“Ormonde”), Officer Richard Francis (“Francis”), Officer Raul Hernandez

21   (“Hernandez”), and Officer Anthony Demarinis’s (“Demarinis”) (collectively, “Defendants”)

22   Motion to Dismiss the Second Amended Complaint.1 (ECF No. 31.) Plaintiff Eduardo

23   Maldonado (“Plaintiff”) filed an opposition and Defendants replied. (ECF Nos. 35, 37.) After

24   carefully considering the parties’ briefing and for the reasons set forth below, the Court hereby

25   GRANTS Defendants’ motion to dismiss. (ECF No. 31.)

26   ///

27
     1
            Plaintiff inadvertently refers to the SAC as the First Amended Complaint (“FAC”) (see
28   generally ECF No. 29), but the document will be referred to herein as the SAC.

                                                       1
 1           I.      FACTUAL AND PROCEDURAL BACKGROUND

 2           This action arises from the alleged excessive force and wrongful arrest of Plaintiff that

 3   occurred around 4 p.m. on July 15, 2015 at the Curt Pernice Skateboard Park located in the City

 4   of Ripon.

 5           At the time of the incident, Plaintiff was skateboarding in the park while his friend,

 6   Stephan Tapia, sat on a bench and played music from a “medium sized speaker.” (ECF No. 29 at

 7   2, 4.) Officers Francis and Hernandez arrived at the park in response to a neighbor’s noise

 8   complaint and approached Mr. Tapia. (Id. at 4.) From a distance, Plaintiff observed the officers

 9   push Mr. Tapia’s cell phone out of his lap and grab his arm, at which time Plaintiff “said

10   something to the effect of ‘that’s not right what are you doing.’” (Id.; see also id. at 2 (Plaintiff

11   purportedly expressed something “to the effect of ‘hey, you can’t do that.’”).)

12           In response and “[w]ithout further provocation,” Officers Francis and Hernandez allegedly

13   approached Plaintiff, threw his skateboard out of reach, and demanded Plaintiff’s name and

14   identification. (Id. at 4.) Next, Plaintiff alleges the officers engaged in a series of actions while

15   they handcuffed him, which included using a tactical combat leg sweep to knock Plaintiff off his

16   feet, allowing him to fall face-first on the cement and chip his tooth, pulling Plaintiff’s arm over

17   the skateboard rail as though to break it, resulting in a laceration to Plaintiff’s wrist, and tasing

18   Plaintiff in the lower back. (Id. at 4–5.) At this point, Officer Demarinis arrived and repeatedly

19   struck Plaintiff in the legs with a hardwood baton. (Id. at 5.) Thereafter, Plaintiff was charged

20   with violations of California Penal Code § 148(a)(1) (obstructing an officer) and § 243(b) (battery
21   against a peace officer). (Id. at 3.) The arrest, which Plaintiff alleges was pretextual, was

22   predicated on Plaintiff’s lack of safety equipment (including the lack of a helmet and knee pads)

23   in violation of the skateboard park’s rules. (Id. at 8.) Plaintiff was in custody for two hours

24   before being released and ultimately found not guilty of all charges. (Id. at 3, 5.)

25           On August 8, 2016, Plaintiff initiated this action in the San Joaquin County Superior

26   Court. (ECF No. 1 at 6.) Defendants removed the action to this Court. (Id. at 1.) Upon removal,
27   Plaintiff filed a First Amended Complaint (“FAC”), which Defendants moved to dismiss under

28   Federal Rules of Civil Procedure (“Rule” or “Rules”) 8 and 12(b)(6). (ECF Nos. 5, 7, 8.) The

                                                         2
 1   Court granted in part and denied in part the motion, granting Plaintiff leave to amend. (ECF No.

 2   24.)

 3          The operative Second Amended Complaint (“SAC”) asserts causes of action for: (1)

 4   excessive force in violation of the Fourth Amendment; (2) violations of the First Amendment; (3)

 5   false arrest/imprisonment in violation of the Fourth Amendment;2 (4) assault; (5) battery; (6)

 6   intentional infliction of emotional distress; and (7) negligent hiring, supervision, or retention.3

 7   (ECF No. 29.)

 8          On January 2, 2019, Defendants moved to dismiss the SAC, challenging only the third

 9   and seventh causes of action and any potential Monell claims.4 (ECF No. 31.) On January 24,

10   2019, Plaintiff opposed the motion (ECF No. 35) and on January 31, 2019, Defendants replied

11   (ECF No. 37).

12          II.      STANDARD OF LAW

13          A motion to dismiss for failure to state a claim upon which relief can be granted under

14   Rule 12(b)(6) tests the legal sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th

15   Cir. 2001). Rule 8(a) requires that a pleading contain “a short and plain statement of the claim

16   showing that the pleader is entitled to relief.” See Ashcroft v. Iqbal, 556 U.S. 662, 678–79

17   (2009). Under notice pleading in federal court, the complaint must “give the defendant fair notice

18
     2
19           While somewhat confusingly labeled, Plaintiff appears to combine causes of action for
     unlawful seizure under the Fourth Amendment and common law false arrest/imprisonment in his
20   third claim. (See ECF No. 29 at 8; see also ECF No. 35 at 4 (clarifying Count Three alleges both
     a Fourth Amendment violation for an arrest without probable cause and a state law cause of
21   action for false arrest and false imprisonment).) The Court addresses both claims herein.
22   3
              Count Seven may also be construed as a cause of action for negligent hiring and retention
23   under § 1983 (Monell) or under common law. The parties address both potential causes of action
     in their briefings, as discussed herein.
24
     4
             In support of their motion to dismiss, Defendants request the Court take judicial notice of
25   the following: Defendants’ notice of removal and the attached original Complaint (ECF No. 1),
26   Defendants’ motion to dismiss the First Amended Complaint (ECF Nos. 7, 8), the Court’s
     October 24, 2018 Order partially granting Defendants’ motion (ECF No. 24), and the Second
27   Amended Complaint (ECF No. 29). (ECF No. 33.) While seeking judicial notice of filings
     previously docketed in this case is unnecessary in federal court, Defendants’ request is
28   GRANTED. Fed. R. Evid. 201(b).

                                                         3
 1   of what the claim . . . is and the grounds upon which it rests.” Bell Atlantic v. Twombly, 550 U.S.

 2   544, 555 (2007) (internal quotations omitted). “This simplified notice pleading standard relies on

 3   liberal discovery rules and summary judgment motions to define disputed facts and issues and to

 4   dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

 5          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

 6   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court is bound to give the plaintiff the benefit of every

 7   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

 8   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

 9   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

10   relief.” Twombly, 550 U.S. at 570.

11          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

12   factual allegations.” U.S. ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).

13   While Rule 8(a) does not require detailed factual allegations, “it demands more than an

14   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

15   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

16   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678

17   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

18   statements, do not suffice.”). Moreover, it is inappropriate to assume the plaintiff “can prove

19   facts that it has not alleged or that the defendants have violated the . . . laws in ways that have not

20   been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459
21   U.S. 519, 526 (1983).

22          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

23   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting

24   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

25   content that allows the court to draw the reasonable inference that the defendant is liable for the

26   misconduct alleged.” Id. at 680. While the plausibility requirement is not akin to a probability
27   requirement, it demands more than “a sheer possibility that a defendant has acted unlawfully.”

28   ///

                                                         4
 1   Id. at 678. This plausibility inquiry is “a context-specific task that requires the reviewing court to

 2   draw on its judicial experience and common sense.” Id. at 679.

 3          In ruling on a motion to dismiss, a court may only consider the complaint, any exhibits

 4   thereto, and matters which may be judicially noticed pursuant to Federal Rule of Evidence 201.

 5   See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu Motors Ltd. v.

 6   Consumers Union of U.S., Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal. 1998).

 7          If a complaint fails to state a plausible claim, “[a] district court should grant leave to

 8   amend even if no request to amend the pleading was made, unless it determines that the pleading

 9   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130

10   (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995)); see

11   also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (“When a proposed amendment would

12   be futile, there is no need to prolong the litigation by permitting further amendment.”). Further,

13   “[a]lthough a district court ‘should freely give leave to amend when justice so requires’ [under

14   Rule 15(a)(2)], the court’s discretion to deny such leave is ‘particularly broad’ where the plaintiff

15   has previously amended its complaint.” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713

16   F.3d 502, 520 (9th Cir. 2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th

17   Cir. 2004)).

18          III.    ANALYSIS

19          Defendants seek dismissal of all claims asserted against Ormonde, as well as Counts

20   Three (violations of the Fourth Amendment/false arrest/imprisonment) and Seven (negligent
21   hiring, supervision, or retention) as asserted against all Defendants, and Plaintiff’s request for

22   punitive damages.5 (ECF No. 32.) The Court will address each argument in turn.

23   ///

24   ///

25   ///

26
     5
27           Thus, Defendants do not seek dismissal of Counts One, Two, Four, Five, and Six as
     asserted against Officers Francis, Hernandez, and Demarinis, or Counts Four, Five, and Six as
28   asserted against the City.

                                                        5
 1                  A.      Defendant Ormonde

 2          Plaintiff asserts all claims against Ormonde and Counts Three through Seven against the

 3   City.6 (See ECF No. 29 at 6–9.) Defendants correctly note the SAC does not specify whether

 4   Plaintiff is suing Ormonde in his personal or official capacity. (ECF No. 32 at 7.) Nevertheless,

 5   Defendants argue any claims against Ormonde in his personal capacity must be dismissed

 6   because no conduct is attributed to him in the SAC, and all claims against Ormonde in his official

 7   capacity that are duplicative of the claims asserted against the City must be dismissed. (Id. at 7–

 8   8.)

 9          While Plaintiff opposes Defendants’ Monell arguments, he fails to address any arguments

10   regarding Ormonde being sued in his individual capacity or as a duplicative Defendant. (See

11   generally ECF No. 35.) Thus, Plaintiff concedes these arguments. See Tatum v. Schwartz, No. S-

12   06-01440 DFL EFB, 2007 WL 419463, at *3 (E.D. Cal. Feb. 5, 2007) (“[Plaintiff] tacitly

13   concedes this claim by failing to address defendants’ argument in her opposition.”). Accordingly,

14   Ormonde is DISMISSED from this action with prejudice.

15                  B.      Monell Claims Against the City (Counts Three and Seven)

16          Defendants argue Plaintiff’s § 1983 claims against the City (to the extent such are asserted

17   in Counts Three and Seven) must be dismissed because vicarious liability is impermissible, and

18   Plaintiff fails to state a claim for Monell liability. (See ECF No. 29 at 9–10, 13–14 (citing Monell

19   v. New York City Dep’t of Social Services, 436 U.S. 658 (1978)).) The Court agrees with

20   Defendants.
21          “A municipality may not be sued under § 1983 solely because an injury was inflicted by

22   its employees or agents.” Long v. Cty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006)

23   (internal citation omitted). “Instead, it is only when execution of a government’s policy or

24   custom inflicts the injury that the municipality as an entity is responsible.” Id. (citing Monell, 436

25   U.S. at 694); see also Olvera v. Cty. of Sacramento, 932 F. Supp. 2d 1123, 1166 (E.D. Cal. 2013).

26
     6
27           The SAC does not specify which Defendants Counts Three through Seven are asserted
     against. (See ECF No. 29 at 8–9.) The Court construes these claims as asserted against all
28   Defendants, including Ormonde and the City.

                                                        6
 1          Plaintiff may premise municipal liability on three grounds. See Clouthier v. Cty. of

 2   Contra Costa, 591 F.3d 1232, 1249–50 (9th Cir. 2010), overruled on other grounds by Castro v.

 3   Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016). First, Plaintiff may “establish municipal

 4   liability by demonstrating that . . . the constitutional tort was the result of a longstanding practice

 5   or custom which constitutes the standard operating procedure of the local government entity.”

 6   Price v. Sery, 513 F.3d 962, 966 (9th Cir. 2008) (internal quotation marks omitted). Second,

 7   Plaintiff may demonstrate that omissions or failures to act amount to a local government policy of

 8   deliberate indifference to constitutional rights. See City of Canton, Ohio v. Harris, 489 U.S. 378,

 9   390 (1989); see also Clouthier, 591 F.3d at 1249. Third, Plaintiff “may prove that an official with

10   final policy-making authority ratified a subordinate’s unconstitutional decision or action and the

11   basis for it.” Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992).

12          Monell claims “may not simply recite the elements of a cause of action but must contain

13   sufficient allegations of underlying facts to give fair notice and to enable the opposing party to

14   defend itself effectively.” AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir.

15   2012) (citing Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)); see also Estate of Osuna v.

16   Cty. of Stanislaus, 392 F. Supp. 3d 1162, 1174–75 (E.D. Cal. 2019) (policy or custom may be

17   asserted in a general fashion, but complaint must “include[s] a sufficient quantum of factual

18   material to plausibly suggest the existence of a policy or custom.”).

19          To bring a Monell claim, Plaintiff must show: (1) he possessed a constitutional right of

20   which he was deprived; (2) the municipality had a policy; (3) the policy amounts to deliberate
21   indifference to the plaintiff’s constitutional right; and (4) the policy was the moving force behind

22   the constitutional violation. Anderson v. Warner, 451 F.3d 1063, 1070 (9th Cir. 2006) (quoting

23   Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992); City of Canton, 489 U.S. at 389–91).

24   There must also be a “direct causal link” between the policy or custom and the injury. Id. (citing

25   McDade v. West, 223 F.3d 1135, 1141 (9th Cir. 2000)). “Absent a formal governmental policy,

26   [Plaintiff] must show a longstanding practice or custom” that essentially constitutes a “standard
27   operating procedure of the local government entity . . . so persistent and widespread that it

28   constitutes a permanent and well settled city policy.” See Trevino v. Gates, 99 F.3d 911, 918 (9th

                                                         7
 1   Cir. 1996) (internal quotations and citations omitted). Thus, a single incident will typically not

 2   suffice to demonstrate existence of a policy. McDade, 223 F.3d at 1141.

 3          A failure to train or supervise can also amount to a “policy or custom” sufficient to

 4   impose liability under § 1983 “where a municipality’s failure to train its employees in a relevant

 5   respect evidences a ‘deliberate indifference’ to the rights of its inhabitants.” City of Canton, 489

 6   U.S. at 389. The Ninth Circuit specifically addressed the circumstances under which a Monell

 7   failure to train claim could be asserted:

 8                  The first is a deficient training program, intended to apply over time
                    to multiple employees. The continued adherence by policymakers to
 9                  an approach that they know or should know has failed to prevent
                    tortious conduct by employees may establish the conscious disregard
10                  for the consequences of their action — the “deliberate indifference”
                    — necessary to trigger municipal liability. Further, the existence of
11                  a pattern of tortious conduct by inadequately trained employees may
                    tend to show that the lack of proper training, rather than a one-time
12                  negligent administration of the program or factors peculiar to the
                    officer involved in a particular incident, is the “moving force” behind
13                  the plaintiff’s injury.
14   Long, 442 F.3d at 1186 (internal citations and quotations omitted) (citing Bd. of Cty. Comm’rs of

15   Byran Cnty. v. Brown (Brown), 520 U.S. 397, 407–08 (1997)).

16          Here, as Defendants correctly note, Plaintiff’s Fourth Amendment claim (Count Three) is

17   based on conduct attributed to the individual officers but does not identify any policy. (See ECF

18   No. 29 at 8; ECF No. 32 at 9–11.) Because a municipality cannot be sued under vicarious

19   liability principles, Count Three fails as asserted against the City. Long, 442 F.3d at 1185.

20   Similarly, because the SAC is devoid of factual allegations relating to any deficient policy,
21   procedure, or practice (see generally ECF No. 29), both Counts Three and Seven fail to state a

22   claim for relief against the City under Monell. Twombly, 550 U.S. at 555; see also Iqbal, 556

23   U.S. at 678.

24          In opposition, Plaintiff argues the SAC, when “read as a whole . . . paints a disturbing

25   picture of a municipality that knowingly or indifferently deploys officers on noise complaint calls

26   with the intent of unnecessarily using violence to quell a minor problem,” and that the Court
27   should “infer the City of [Ripon] has a policy of deliberate indifference to this type of

28   unnecessary brutality.” (ECF No. 35 at 2.) A plain reading of the SAC does not support this

                                                        8
 1   argument. (See generally ECF No. 29.) To the contrary, Plaintiff’s claims appear to be based on

 2   the one alleged incident that occurred on July 15, 2015. (See generally id.); see also Trevino, 99

 3   F.3d at 918 (“Liability for improper custom may not be predicated on isolated or sporadic

 4   incidents; it must be founded upon practices of sufficient duration, frequency and consistency that

 5   the conduct has become a traditional method of carrying out policy.”); Meehan v. Cty. of Los

 6   Angeles, 856 F.2d 102 (9th Cir. 1988) (two incidents not sufficient to establish custom). Without

 7   more — such as identifying an actual custom, policy, or practice of the City of Ripon, or

 8   including past incidents of excessive force, wrongful arrest, etc. — Plaintiff fails to demonstrate

 9   how the alleged injury resulted from a “permanent and well settled practice.” Trevino, 99 F.3d at

10   918. Furthermore, Plaintiff’s argument is not supported by the aforementioned authorities.

11   Indeed, the Ninth Circuit has made clear that Monell claims “may not simply recite the elements

12   of a cause of action, but must contain sufficient allegations of underlying facts to give fair notice

13   and to enable the opposing party to defend itself effectively.” Hernandez, 666 F.3d at 637

14   (internal citation omitted). As demonstrated above, Plaintiff does not even recite conclusory

15   allegations of the elements of a Monell claim.

16          Alternatively, Plaintiff appears to argue his inadequate training claim “can be inferred

17   from a single decision taken by officials whose acts represent official policy, even though the

18   decision is not intended to govern future situations.” (ECF No. 35 at 3 (citing Hammond v. Cty.

19   of Madera, 859 F.2d 797, 801 (9th Cir. 1988)) (emphasis omitted).) This argument is

20   unpersuasive, largely because the SAC is devoid of allegations identifying any officials with
21   policy-making authority or describing any official decisions that were made with respect to

22   Defendants, their training, or the conduct identified in this action. Plaintiff’s reliance on

23   Hammond is also unavailing because, after Hammond, the Supreme Court clarified “a plaintiff

24   might succeed in carrying a failure-to-train claim without showing a pattern of constitutional

25   violations.” Brown, 520 U.S. at 409. Namely, “in a narrow range of circumstances, a violation of

26   federal rights may be a highly predictable consequence of a failure to equip law enforcement
27   officers with specific tools to handle recurring situations.” Id. (rejecting negligent hiring claim

28   under Monell based on single-occurrence theory because plaintiff failed to establish a link

                                                         9
 1   between officer’s actual background and the risk that, if hired, he would use excessive force); see

 2   also Connick v. Thompson, 563 U.S. 51, 64 (2011) (finding claim for failure to train prosecutors

 3   in their Brady obligations did not fall within “narrow range” of City of Canton’s hypothesized

 4   single-incident liability). Plaintiff alleges no facts to suggest the circumstances in the instant case

 5   fall within the purview of the “narrow range of circumstances” permitting Monell liability based

 6   on a single incident. Connick, 563 U.S. at 64.

 7          Plaintiff’s reliance on Gibson v. County of Washoe, Nev., 290 F.3d 1175 (9th Cir. 2002)

 8   (see ECF No. 35 at 3), is also unavailing because Gibson is factually inapposite from the instant

 9   case. In Gibson, the plaintiff identified a distinct policy and argued deliberate indifference was

10   the obvious consequence of specific provisions of the policy (and omissions thereof). See id. at

11   1194–96. Here, by contrast, Plaintiff fails to identify any policy whatsoever and makes no similar

12   argument.

13          For these reasons, Plaintiff’s allegations are insufficient to state a Monell claim. In light

14   of Plaintiff’s failure to cure these deficiencies despite previous opportunities to do so, the Court

15   finds granting further leave to amend is unwarranted. Ecological Rights, 713 F.3d at 520.

16   Therefore, to the extent Counts Three and Seven assert Monell claims against the City, the claims

17   are DISMISSED without leave to amend.

18                  C.       Fourth Amendment False Arrest/Imprisonment (Count Three)

19          Count Three appears to include claims under both the Fourth Amendment and common

20   law for wrongful arrest/imprisonment. (See ECF No. 29 at 8.) Defendants seek dismissal of both
21   claims as asserted against all Defendants. The Court will address Defendants’ argument as to

22   each claim in turn.

23                         i.       Common Law False Arrest/Imprisonment

24          A false imprisonment claim in an arrest context arises upon “(1) the nonconsensual,

25   intentional confinement of a person, (2) without lawful privilege, and (3) for an appreciable period

26   of time, however brief.” Easton v. Sutter Coast Hosp., 80 Cal. App. 4th 485, 496 (2000). In the
27   arrest context, an officer acts “without lawful privilege” either when he arrests without probable

28   cause, or when he maliciously arrests another by personally serving an arrest warrant issued solely

                                                        10
 1   on deliberately falsified information. Blaxland v. Commonwealth Dir. of Pub. Prosecutions, 323

 2   F.3d 1198, 1205, n.4 (9th Cir. 2003) (citing Jackson v. City of San Diego, 121 Cal. App. 3d 579,

 3   585 (1981)).

 4          The parties only dispute the lawful privilege prong. (ECF No. 32 at 11–12; ECF No. 35 at

 5   4–5.) Defendants argue the allegations in the SAC establish the existence of probable cause,

 6   thereby defeating Plaintiff’s claim against Officers Francis, Hernandez, and Demarinis. (ECF

 7   No. 32 at 12.) Further, because Plaintiff fails to assert a claim against the individual officers,

 8   Defendants argue the claim fails as it is asserted against the City under vicarious liability

 9   principles. (Id.) The Court agrees with Defendants.

10          The Court previously noted the motivation for an arrest is irrelevant to the Fourth

11   Amendment reasonableness analysis. (ECF No. 24 at 18 (order partially granting motion to

12   dismiss FAC) (citing Whren v. United States, 517 U.S. 806, 813 (1996) (upholding a “pretextual”

13   stop because “[s]ubjective intentions play no role in ordinary . . . Fourth Amendment [probable

14   cause] analysis.”))); see also United States v. Willis, 431 F.3d 709, 715 (9th Cir. 2005) (finding

15   reasonable suspicion that a traffic violation occurred is sufficient to justify an investigatory stop,

16   “even if the stop serves some other purpose” and “the ultimate charge was not related to the

17   traffic stop.”). Yet in opposition to the instant motion, Plaintiff does not dispute his readily

18   apparent lack of the safety gear required by skateboard park rules but again argues the reasons for

19   the purported probable cause were pretextual and therefore do not satisfy that element. (ECF No.

20   35 at 4–5.) The Court already rejected this argument. Plaintiff’s inability to cure the previously
21   identified pleading defects demonstrates dismissal of this claim is appropriate. Ecological Rights,

22   713 F.3d at 520. Thus, the common law claim for false imprisonment/arrest as asserted against

23   the individual Defendants is DISMISSED without leave to amend. Consequently, the derivative

24   claim asserted against the City under respondeat superior principles also fails and is DISMISSED

25   without leave to amend.

26                        ii.       Unlawful Seizure in Violation of Fourth Amendment
27          In a single sentence in their motion, Defendants seek dismissal of the Fourth Amendment

28   claim as asserted against Officers Francis, Hernandez, and Demarinis on the basis that it is

                                                        11
 1   duplicative of Count One. (ECF No. 32 at 9.) This particular argument is not well-taken. A

 2   plain reading of the SAC reveals Plaintiff’s Fourth Amendment claim in Count One pertains to

 3   excessive force, whereas the Fourth Amendment claim in Count Three pertains to wrongful

 4   seizures. (See, e.g., ECF No. 29 at ¶¶ 24–25, 30.)

 5          Nevertheless, because asserting a Fourth Amendment unlawful seizure claim requires

 6   establishing the absence of probable cause, Plaintiff’s Constitutional claim fails for the same

 7   reasons set forth with respect to his common law claim. Finding further amendment futile, the

 8   claim is DISMISSED without leave to amend. Gardner, 563 F.3d at 990; Ecological Rights, 713

 9   F.3d at 520.

10                  D.      Negligent Hiring, Supervision, or Retention (Count Seven)

11          Count Seven appears to potentially include claims arising from both § 1983 and common

12   law against all Defendants. (See ECF No. 29 at 9.) Having already determined Plaintiff fails to

13   establish Monell liability against the City, the Court turns to Plaintiff’s common law claim.

14          An employer may be held liable for the behavior of an unfit employee where the employer

15   was negligent in the hiring, training, supervising, or retaining of that employee. Delfino v.

16   Agilent Techs., Inc., 145 Cal. App. 4th 790, 815 (2006). Negligence liability is imposed upon the

17   employer if it “knew or should have known that hiring the employee created a particular risk or

18   hazard and that particular harm then materializes.” Id. (citing Doe v. Capital Cities, 50 Cal. App.

19   4th 1038, 1054 (1996)). Liability may be imposed “either on the basis of its own action — for

20   example, the negligent hiring of an agent — or of its own inaction — for example, the failure to
21   provide adequate supervision of the agent’s work.” Far West Financial Corp. v. D & S Co., 46

22   Cal. 3d 796, 812 (1988).

23          The Court previously granted Defendants’ motion to dismiss this claim with leave to

24   amend on the basis that Plaintiff failed to allege any facts to suggest the City knew or should have

25   known the officers posed a risk at any time, and his bare legal conclusions revolving around the

26   July 15, 2015 incident were insufficient. (ECF No. 24 at 20–21.) Defendants seek dismissal of
27   the instant claim as asserted against Officers Francis, Hernandez, and Demarinis for failure to

28   assert these Defendants were in supervisory positions in any capacity. Defendants further argue

                                                       12
 1   the claim asserted against the City should be dismissed because Plaintiff failed to include any new

 2   allegations or facts in the SAC showing the City knew or should have known that any of the

 3   individual Officer Defendants were unfit for hire. (ECF No. 32 at 13–14.)

 4          In opposition, Plaintiff only disputes Defendants’ arguments with respect to the City.

 5   Plaintiff argues the SAC “read as a whole” demonstrates the City “knowingly or indifferently

 6   hires police officers they should have known would unnecessarily use violence to quell a minor

 7   problem.” (ECF No. 35 at 6.) This is essentially the same argument Plaintiff made regarding the

 8   FAC and fails for the same reasons discussed in the Court’s October 24, 2018 Order. (ECF No.

 9   24 at 20–21.) Further, in light of Plaintiff’s failure to allege any new facts in support of this

10   claim, the Court concludes granting further leave to amend would be futile. Gardner, 563 F.3d at

11   990; Ecological Rights, 713 F.3d at 520. Accordingly, Plaintiff’s common law negligent hiring,

12   supervision, and retention claim is DISMISSED as asserted against all Defendants without leave

13   to amend.

14                  E.      Request for Punitive Damages

15          Defendants seek dismissal of Plaintiff’s request for punitive damages on the bases that: (1)

16   it is a new claim not appearing in Plaintiff’s prior complaints; (2) is untimely asserted in the SAC;

17   and (3) Plaintiff fails to allege sufficient facts to support a claim for punitive damages. (ECF No.

18   32 at 14–15.) Plaintiff does not address Defendants’ arguments regarding punitive damages in his

19   opposition to the motion to dismiss and therefore concedes the arguments. See Tatum, 2007 WL

20   419463, at *3. Accordingly, Plaintiff’s claim for punitive damages is DISMISSED without leave
21   to amend.

22          IV.     CONCLUSION

23          For the foregoing reasons, Defendants’ Motion to Dismiss (ECF No. 31) is hereby

24   GRANTED as follows:

25          1. All claims asserted against Defendant Ormonde are DISMISSED without leave to

26   amend and Defendant Ormonde is DISMISSED from this action;
27          2. To the extent Plaintiff asserts Monell claims against the City in Counts Three and

28   Seven, these claims are DISMISSED without leave to amend;

                                                        13
 1          3. Plaintiff’s common law claim for false arrest/imprisonment (Count Three) is

 2   DISMISSED without leave to amend;

 3          4. Plaintiff’s claim for unlawful seizure in violation of the Fourth Amendment (Count

 4   Three) is DISMISSED without leave to amend;

 5          5. Plaintiff’s common law claim for negligent hiring, supervision, or retention (Count

 6   Seven) is DISMISSED without leave to amend; and

 7          6. Plaintiff’s claim for punitive damages is DISMISSED without leave to amend.

 8          Defendants shall file an answer with respect to the remaining claims in the Second

 9   Amended Complaint not later than 30 days after the date of electronic filing of this Order.

10          IT IS SO ORDERED.

11   DATED: June 29, 2021

12

13

14                                                Troy L. Nunley
                                                  United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      14
